Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-18 and 20-24, are allowable. The restriction requirement filed on  2/17/21, as set forth in the Office action mailed on 2/2/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 19 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 26-33.
Authorization for this examiner's amendment was given in the email with Mr. John Owen on 5/3/21.
Allowable Subject Matter
Claims 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the apparatus comprising:
- Claim 16: wherein two current supply contact points are provided; wherein the internal contact device is arranged on the rod-like element between the two current supply contact points; wherein: both current supply contact points are electrically connectable to the first pole of the current source; or one current supply contact point is electrically connected to the first pole of the current source and the other current supply contact point is electrically connectable to the first pole of the current source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 30, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837